Citation Nr: 0427821	
Decision Date: 10/07/04    Archive Date: 10/12/04

DOCKET NO.  02-16 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, including arthritis.  

2.  Entitlement to service connection for residuals of a 
fracture of the left 5th finger.  

3.  Entitlement to an initial compensable rating for 
dysesthesia of the left foot.  

4.  Entitlement to an initial compensable rating for plantar 
warts.  

5.  Entitlement to an initial compensable rating for 
residuals of a fracture of the left 3rd finger.  

6.  Entitlement to an initial compensable rating for 
arthritis of the left great toe.  

7.  Entitlement to an initial compensable rating for 
residuals of an excision of a malignant melanoma.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1972 and from September 1985 to August 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which granted service connection for each of the 
disabilities for which an initial compensable rating is 
sought and denied service connection for a right knee 
disorder, including arthritis, and for residuals of a 
fracture of the left 5th finger.  

The June 2002 denial of service connection for residuals of a 
fracture of the left 5th finger was not addressed in the July 
2002 notice of disagreement (NOD).  A June 2004 statement of 
the case (SOC) notes that the transcript of the April 2003 RO 
hearing (transcribed in May 2003) was construed as an NOD to 
the June 2002 denial of an initial compensable rating for 
residuals of an excision of a malignant melanoma.  Generally 
see Tomlin v. Brown, 5 Vet. App. 355, 357 (1993) (when a 
hearing is transcribed it meets the requirement that an NOD 
be in writing).  Similarly, on pages 6 and 7 of the 
transcript, the veteran expressed disagreement with the June 
2002 denial of service connection for residuals of a fracture 
of the left 5th finger.  So the Board finds that this should 
be read liberally and interpreted as an NOD with respect to 
this issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2002); see also Gallegos v. Gober, 14 Vet. App. 50 
(2000) (an NOD need only consist of a writing that expresses 
disagreement with an RO decision).  Where, as here, a veteran 
files an NOD and the RO has not issued an SOC, the claim must 
be remanded to the RO for issuance of an SOC and to give the 
veteran an opportunity to perfect an appeal to the Board 
concerning the claim in question by filing a timely 
substantive appeal (e.g., a VA Form 9).  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  Hence, the claim for service 
connection for residuals of a fracture of the left 5th finger 
will be remanded to the RO for this appropriate disposition.

As also will be explained, the Board must remand the claim 
for an initial compensable rating for plantar warts, too.  
The remand will occur via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part concerning these claims.

Lastly, during his April 2003 RO hearing, the veteran 
withdrew from appellate consideration the issue of his 
entitlement to service connection for a left knee disorder 
(see page 3 of the transcript).


FINDINGS OF FACT

1.  Residuals of a right knee injury, including arthritis, 
are not shown.  

2.  The dysesthesia of the veteran's left foot is manifested 
solely by subjective complaints of slight sensory impairment; 
there is no objective clinical indication of motor or 
functional impairment.  

3.  The veteran has no disability as a residual of the 
fracture of his left 3rd finger.  

4.  The service-connected arthritis of the left great toe is 
not manifested by any functional impairment.  

5.  The veteran has a superficial scar of his left thigh, 
measuring 97 square centimeters, as a donor site for a skin 
graft to his left leg for excision of a malignant melanoma, 
and the latter scar is deep and is 76.5 square centimeters.  


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of a right knee 
injury, including arthritis, which were incurred or 
aggravated during service or may be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. § 3.303(b) and (d), 3.307, 3.309 
(2003).  

2.  An initial compensable rating for dysesthesia of the left 
foot is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, Diagnostic Code 8721 (2003).  

3.  An initial compensable rating for residuals of a fracture 
of the left 3rd finger is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 
Diagnostic Code 5227 (2003).  

4.  An initial compensable rating for arthritis of the left 
great toe is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, Diagnostic Code 5010 - 
5284 (2003).  

5.  An initial 20 percent rating is warranted, but no higher, 
for residuals of an excision of a malignant melanoma.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, Diagnostic Code 7804 (prior to August 30, 2002); and 
Diagnostic Code 7801 (effective August 30, 2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000.  Implementing regulations were created and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA eliminated the requirement of submitting a well-grounded 
claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA also requires that VA 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  See also Valiao v. Principi, 17 Vet. App. 229, 
332 (2003) (implicitly holding that RO decisions and 
statements of the case may satisfy this requirement).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) revisited the notice requirements imposed upon 
VA by the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II) (withdrawing it's decision in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I)).  The 
Court addressed both the timing and content of these notice 
requirements.  Id. at 120 21.  Even more recently, in 
VAOPGCPREC 7-2004 (July 16, 2004), VA's Office of General 
Counsel (GC) undertook to explain the holding of Pelegrini 
II.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the Department.  
See 38 U.S.C.A. § 7104(c) (West 2002).  



Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO nonetheless complied 
with them.

The Court in Pelegrini II held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 115 
(2004) (Pelegrini II).  As interpreted by VAOGCPREC 7-2004, 
the Pelegrini II Court did not hold that, if this notice was 
not provided because VA had decided a claim before November 
9, 2000, the case must be returned to the AOJ for the 
adjudication to start anew as though no previous adjudication 
had occurred.  Id. at 120.  Rather, the Pelegrini II Court 
"'specifically recognizes that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with [the VCAA notification provisions] because an initial 
AOJ adjudication had already occurred.'"  Pelegrini II, at 
120.  Therefore, according to GC, the Pelegrini II Court did 
not hold that VA must vitiate all AOJ decisions rendered 
prior to November 9, 2000 denying claims that were still 
pending before VA on that date in order to provide VCAA 
notice and adjudicate the claims anew.  VAOGCPREC 7-2004 at 
2-3.  



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide 
any evidence in his or her possession that pertains to the 
claim.  Pelegrini II, at 120 -21.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2003).  Id.

According to VAOGCPREC 7-2004 Pelegrini II holding did not 
require that VCAA notification contain any specific "magic 
words," and that it can be satisfied by a Statement of the 
Case (SOC) or Supplemental SOC (SSOC) as long as the 
document(s) meets the four content requirements listed 
above.  

In this case, the veteran was provided the required VCAA 
notice by letter of July 2001, which was prior to the RO's 
denials in June 2002 and August 2003.  Consequently, this was 
in accordance with the holding in Pelegrini II insofar as 
VCAA notice before adjudicating the claim.  The veteran also 
was given further assistance in a July 2002 RO letter.  To 
the extent that the July 2002 letter provided information and 
assistance for the claims for an initial compensable rating 
for the service-connected disorders at issue, no such 
guidance or assistance could have been given prior to the 
June 2002 rating action since that is when service connection 
was granted for these disabilities.  Moreover, according to 
GC, VCAA notice is not required for a downstream issue such 
as entitlement to a higher initial rating where VA already 
has given VCAA notice regarding the original service 
connection claim.  VAOPGCPREC 8-2003 (Dec. 22, 2003). 

Also bear in mind that all of this occurred before actual 
certification of the veteran's appeal to the Board.  And even 
once his appeal arrived at the Board, he had still additional 
time (90 more days) to identify and/or submit additional 
supporting evidence and even beyond that with justification 
for delay.  38 C.F.R. § 20.1304.



As for the "fourth element" of the notice cited in 
Pelegrini II, although there is no VCAA notification 
containing the precise language specified in this decision, 
the Board finds that the veteran was otherwise fully notified 
of the need to give VA any evidence pertaining to his claims.  
Moreover, in a recent precedent opinion of VA's General 
Counsel (issued after Pelegrini I, but before Pelegrini II), 
it was held that the language in Pelegrini stating that VA 
must request all relevant evidence in the claimant's 
possession was mere dictum and, thus, not binding.  
See VAOGCPREC 1-2004 (Feb. 24, 2004) (the Court's statements 
in Pelegrini that sections 5103(a) and 3.159(b)(1) require VA 
to include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA).  See also Pelegrini II, 18 Vet. App. 112, 130 
(2004) (Ivers, J., dissenting).  As mentioned, the Board is 
bound by the precedent opinions of VA's GC, as chief legal 
officer of the Department.  38 U.S.C.A. § 7104(c). 

In addition, the General Counsel's opinion stated VA may make 
a determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id..

In this particular case, although the July 2001 and July 2002 
letters provided to the veteran do not contain the precise 
language specified in 38 C.F.R. § 3.159(b)(1), the Board 
finds that he was otherwise fully notified of the need to 
give VA any evidence pertaining to his claims.  These 
letters, especially when considered in the aggregate, 
requested that he provide or identify any evidence supporting 
his claims.  So a more generalized request with the precise 
language outlined in § 3.159(b)(1) would be redundant.  The 
absence of such a request is unlikely to prejudice him, and 
thus, the Board finds this to be harmless error.  
VAOPGCPREC 1-04 (Feb. 24, 2004).  



As for the other three content requirements of the VCAA 
notice cited in Pelegrini, they, too, have been satisfied.  
The veteran's service medical records (SMRs) are on file, as 
are his VA outpatient treatment (VAOPT) records from 
September 2001, the month following his discharge from 
service, until May 2003.  Also, an attempt to obtain records 
from the Dunham Medical Clinic met with a reply that those 
records were maintained by his military unit.  Also, he has 
been provided with multiple VA examinations and testified in 
support of his claims at his April 2003 RO hearing.  

The more recent statements and correspondence from the 
veteran and his representative do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal 
without first remanding the case to the RO.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Right Knee Disorder, Including Arthritis

The SMRs of the veteran's first period of active service in 
the regular Army are negative for signs, symptoms, 
complaints, treatment or evaluation for disability of the 
right knee.  During his second period of service, as a full-
time member of the Army National Guard (page 9 of the 
transcript), he did not seek any treatment for disability of 
the right knee, as he conceded at the April 2003 RO hearing 
(at page 9).  He testified that he had done a lot of 
exercises and running during service which he felt had caused 
problems with his right knee that had begun in 1995 (page 8).  
He further testified that at discharge from his second period 
of service he had had X-rays of his knees and had been told 
that he had degenerative joint disease (DJD).  However, a 
review of the SMRs reflects that this is not the case.  

On VA orthopedic examination in May 2002 the veteran 
complained of bilateral stiffness in his knees in the morning 
when he was inactive.  He had some pain in the knees usually 
associated with cold but not with cold weather.  This minor 
inconvenience had never caused him to alter any of his 
activities.  On examination he could flex both knees to 137 
degrees.  He had full range of motion.  There was no sign of 
joint instability, effusion or heat.  There was no sign of 
inflammation.  It was noted that X-rays of the knees to 
determine if he had early DJD were normal.  

On VA general medical examination in May 2002 it was noted 
that the veteran was developing some morning stiffness and 
inactivity stiffness in both knees that was compatible with 
early degenerative arthritis.  On examination no significant 
problems involving the knees, feet or hands were found.  
Neurologically, his gait and station were normal to 
observation.  Strength was symmetrical.  His balance was 
normal.  The diagnoses included a history compatible with 
early DJD of the knees but with negative X-rays of the knees.  

Service connection may be granted for current disability 
resulting from an injury sustained or a disease contracted 
while on active duty in the military or while on active duty 
for training or inactive duty training in the reserves.  38 
U.S.C.A. §§ 101, 1110, 1131; 38 C.F.R. § 3.303(a); see, too, 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 
171 (1998); Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Service connection also is permissible for aggravation of a 
pre-existing condition during service beyond its natural 
progression.  Id; see also 38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  Service connection may be granted, as well, for any 
disease initially diagnosed after discharge from service when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d); see also Godfrey v. Brown, 7 Vet. App. 398, 406 
(1995).  

Certain conditions, such as arthritis, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within 1 year after service.  This presumption is 
rebuttable by probative evidence to the contrary, however.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.



To be awarded service connection, though, it must be shown 
that the veteran actually currently has chronic disability.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See, too, 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim.  Degmetich v. Brown, 
104 F.3d 1328 (1997) (also interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 
8 Vet. App. 517, 521 (1996).  This is the fatal deficiency in 
the veteran's claim for service connection for a right knee 
disorder, to include arthritis - that is, sufficient proof 
that he currently has such disability.  

But this notwithstanding, although the veteran sincerely 
believes that he has chronic disability of the right knee, he 
has not submitted or otherwise identified any probative 
evidence to substantiate this allegation.  The only 
indication of disability of the right knee during service 
comes from him, personally.  More importantly, though, the 
records specifically concerning his military service do not 
otherwise support his allegation of in-service injury of the 
right knee.  

Competent medical evidence is required to establish the 
existence of current disability and a nexus between such 
current disability and military service.  This type of 
medical nexus evidence is necessary to substantiate lay 
allegations because laypersons do not have the professional 
medical training and/or expertise to render competent medical 
diagnoses or opinions.  See, e.g., Espiritu v. Derwinski, 
2 Vet. App. 492, 494, 95 (1992); see, too, Layno v. Brown, 6 
Vet. App. 465 (1994); Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Robinette v. Brown, 8 Vet. App. 69, 74 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Hasty v. Brown, 13 Vet. App. 230 (1999).  

So, in short, there is no competent evidence that the veteran 
now has or has ever had chronic disability of his right knee, 
and X-rays have disclosed that he does not have arthritis of 
the right knee.  

In determining whether service connection is warranted for a 
disability alleged, VA is responsible for considering 
evidence both for and against the claim.  If the evidence, as 
a whole, supports the claim or is in relative equipoise 
(i.e., about evenly balanced), then the veteran prevails.  
Conversely, if the preponderance of the evidence is against 
the claim, then it must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  

Here, for the reasons stated, the preponderance of the 
evidence is against the claim for service connection for a 
right knee disorder and, so, there is no doubt to be 
resolved.  

III.  Method of Determining Ratings for Service-Connected 
Disabilities

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule) - which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2003).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2003); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) it was held 
that where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  But that holding is not applicable in this case 
because, here, the veteran timely appealed the rating 
initially assigned for disability just after establishing 
entitlement to service connection for it.  So VA must 
consider the claim in this context, which includes 
determining entitlement to a "staged" rating to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).   

38 C.F.R. § 3.321(b)(1) (2003) provides that, to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the RO is authorized to refer the 
case to the Undersecretary for Benefits or the Director of 
VA's Compensation and Pension Service for assignment of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment.  The governing norm for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 

IV.  Changes in Rating Criteria

The regulations governing the veteran's claim for an initial 
compensable rating for a scar of the left leg as a residual 
of excision of a malignant melanoma were amended during the 
pendency of this appeal.  In Karnas v. Derwinski, 
1 Vet. App. 308, 312-313 (1991) it was held that when the 
governing law or regulations change during an appeal, the 
most favorable version will be applied.  More recently, 
however, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas to the extent that 
it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003).  Similarly, 
VAOPGCPREC 7-2003, which addressed the standards governing 
retroactive application of statutes and regulations, found 
that the Karnas rule conflicts with Supreme Court and Federal 
Circuit precedent "insofar as it requires VA to apply the 
version of a statute or regulation most favorable to a 
claimant when a statutory or regulatory change is silent as 
to application."  Id. at *14-*15.  Thus, any regulatory 
amendment in the present case cannot be construed to have 
retroactive effect unless their language requires this 
result.  See Kuzma, 341 F.3d at 1328 (citing Landgraf v. USI 
Film Prods., 511 U.S. 244 (1994)).  There is no such language 
in this case.  However, none of the above cases or General 
Counsel opinions prohibits the application of a prior 
regulation to the period on or after the effective date of a 
new regulation.  Thus, the rule that the veteran is entitled 
to the more favorable of the two versions of a regulation 
that was revised during his appeal allows application of the 
prior version of the regulations to the period on or after 
their effective dates.  See VAOPGCPREC 3-2000 (April 10, 
2000).  See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114 
(2003).  

V.  Dysesthesia of the Left Foot

The RO has rated the veteran's service-connected dysethesia 
of the left foot under 38 C.F.R. § 4.124a, Diagnostic Code 
8721 for neuralgia of the external popliteal (common 
peroneal) nerve which provides that when there is mild 
impairment a 10 percent disability rating is warranted.  It 
must be noted that 38 C.F.R. § 4.124a provides that when the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree of impairment.  
Moderate impairment, under DC 8721, warrants a 20 percent 
disability rating.  

On VA general medical examination in May 2002 it was noted 
that from a musculoskeletal standpoint he moved around fairly 
well.  No significant problems involving the feet were found.  
Neurologically, his gait and station were normal to 
observation.  Strength was symmetrical.  His balance was 
normal.  He reported having an area of numbness on the dorsal 
aspect of the left great toe but touch and pain sensations 
were satisfactory in this area.  Sensation to cold was 
subdued but it was the same on the other foot.  The diagnoses 
included dysesthesia of the dorsum of the left great toe, 
since the time of plantar wart surgery, which was not 
progressive but which, unexplainably, was associated with 
some temperature loss of the dorsum of both feet.  

On VA examination of the veteran's feet in May 2002 he 
complained of some numbness on the dorsum of the left foot, 
predominantly in the area of the left great toe since he had 
surgery on the bottom of his foot in 1998.  He currently 
spent a lot of time on his feet in his employment as a 
bailiff which caused discomfort but no deterioration in 
function.  He could walk on his bare feet without difficulty.  
There were no obvious deformities of his feet.  Range of 
motion and strength were symmetrical in both feet against 
opposition.  There was no pain on palpation of the joints.  
He reported having numbness of the dorsum of the left great 
toe currently and most of the time.  The skin color and 
temperature of the area of the left great toe were normal.  
There was no atrophy of the skin or nails of the feet, 
including the left great toe.  Although he complained of 
numbness of the left great toe, he could feel normal light 
touch without any difficulty.  Sensation to cold was less on 
the dorsum of both feet than it was on the rest of his body.  
There was no pain on compression of the metatarsophanlangeal 
(MP) joints of either foot and no arthritic deformities to 
palpation or observation.  The diagnoses included numbness of 
the left great toe since a tendon operation of the left sole 
but with normal sensation in this area to touch but bilateral 
decreased sensation to cold on both feet.  

At the RO hearing the veteran testified that he had dysesthia 
of the left forefoot down to the left great toe consisting of 
partial numbness and conceded, at page 14, that the numbness 
of the dorsal aspect of the left great toe was part of this 
dysesthesia.  However, from the evidence it is clear that 
there is no motor impairment or, indeed, any functional 
impairment.  In other words, the disorder is manifested 
solely by the subjective complaint of numbness.  However, 
this is not show to be more than, at most, slight in the 
degree of severity and does not warrant the minimal 10 
percent rating for mild impairment.  

VI.  Left 3rd Finger Fracture Residuals

The RO has rated the veteran's service-connected left 3rd 
finger fracture residuals under 38 C.F.R. § 4.71a, DC 5227 
which provides for a noncompensable rating for ankylosis of 
any finger other than the thumb, index, or middle fingers.  
However, this disability affects the third or middle finger 
and, so, DC 5226 is applicable and provides that a 10 
percent rating is warranted for ankylosis of the middle 
finger of the major or minor (i.e., dominant or non-
dominant) upper extremity.  A Note to DC 5226 states that 
extremely unfavorable ankylosis will be rated as amputation 
under DC 5152 through 5156.  DC 5154 provides for ratings of 
10 to 20 percent for amputation, at various levels, of the 
middle finger of the major and minor extremities.  

At the RO hearing the presiding Hearing Officer noted that 
SMRs indicated that the veteran had had a fracture of the 
left 3rd finger during his first period of military service 
(page 12) but the veteran testified that he did not recall 
having any injury (page 12).  He further testified that he 
did not have any problems with the 3rd finger of the left 
hand (page 13).  There is otherwise no evidence, either lay 
evidence or competent medical evidence, that the veteran 
currently experiences any disability of the left 3rd finger.  
So, a compensable evaluation may not be assigned in the 
absence of any disability.  

VII.  Arthritis of the Left Great Toe

The RO has rated the arthritis of the left great toe as 
traumatic arthritis.  Under 38 C.F.R. § 4.71a, DC 5010, 
traumatic arthritis is rated as degenerative arthritis.   
Under 38 C.F.R. § 4.71a, DC 5003, degenerative or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, 
a rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.   

38 C.F.R. § 4.71a, DC 5284 provides that moderate impairment 
from a foot injury warrants a 10 percent rating and 
moderately severe impairment warrants a 20 percent rating.  
Also, DC 5171 provides that amputation of the great toe 
without metatarsal involvement warrants a 10 percent rating 
and with removal of the metatarsal head a 30 percent rating 
is warranted.  

In other words, to be entitled to a minimal 10 percent 
disability rating, the impairment of the left great toe must 
equate with amputation of that digit.  



Inservice X-rays in October 1971 disclosed a chip fracture of 
the proximal, medial corner of the distal phalanx of the left 
great toe without displacement.  An X-ray in January 1996 
found mild DJD of the left great toe and soft tissue swelling 
within the great toe, with the area most affected being the 
1st MP joint.  

VA examinations in 2002 found that the veteran complained of 
numbness on the dorsal aspect of the foot.  However, this 
manifestation is part and parcel of the service-connected 
dysesthesia of the left foot and, so, may not also be 
considered in determining the proper evaluation to be 
assigned for the service-connected residuals of a fracture of 
the left great toe as this would constitute prohibited 
pyramiding under 38 C.F.R. § 4.14 (2003).  Other than the 
complaint of numbness, the VA examinations in 2002 found no 
abnormality of the left great toe and no functional 
impairment as a result of the fracture.  

Consequently, in the absence of competent medical evidence of 
any functional disability, a compensable rating is not 
warranted for arthritis of the left great toe.  

VIII.  Residuals of Excision of a Malignant Melanoma

During this appeal the criteria for evaluating disabilities 
of the skin, including scars, were changed.  These revisions 
took effect as of August 30, 2002.  The RO's June 2002 rating 
considered the old schedular rating criteria but the June 
2004 SOC cited the old and new rating criteria.  67 Fed. Reg. 
49,590 - 49,599 (2002) codified at 38 C.F.R. § 4.118.  

Under the old rating criteria, scars that are superficial, 
poorly nourished, with repeated ulcerations or which are 
superficial, tender, and painful on objective demonstration 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Scars could also be rated on 
the basis of limitation of function of the part affected.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  



However, that may not be done in this particular case 
inasmuch as there is no competent medical evidence that the 
residual scarring causes any functional impairment.  See, 
e.g., Esteban v. Brown, 6 Vet. App. 259 (1994), citing 
38 C.F.R. § 4.14, VA's anti-pyramiding provision.  

Under the rating criteria that became effective on August 30, 
2002, Note 1 to Diagnostic Code 7802 provides that scars in 
widely separated areas, as on two or more extremities or on 
anterior and posterior surfaces of extremities or trunk, will 
be separately rated and combined under 38 C.F.R. § 4.25.  
Note 2 to Diagnostic Code 7802 provides that a superficial 
scar is one not associated with underlying soft tissue 
damage.  

Under the rating criteria that became effective on August 30, 
2002, a 10 percent rating is the only and maximum rating for 
scars that are superficial and unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (effective August 30, 2002).  Note 1 to 
Diagnostic Code 7803 provides that an unstable scar is one 
where, for any reason, there is frequent loss of covering of 
skin over the scar.  Note 2 to Diagnostic Code 7803 provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  

Under the rating criteria that became effective on August 30, 
2002, 38 C.F.R. § 4.118, DC 7801, a 10 percent rating is the 
minimum rating for scars other than of the head, face or neck 
that are deep or cause limited motion and involve an area or 
areas exceeding 6 square (sq.) inches (39 sq. centimeters 
(cms.)).  A 20 percent rating is warranted when the involved 
area or areas exceeds 12 sq. inches (77 sq. cms.).  A 30 
percent rating is warranted when the involved area or areas 
exceeds 72 sq. inches (465 sq. cms.).  Note 1 to Diagnostic 
Code 7801 provides that scars in widely separated areas, as 
on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated 
and combined under 38 C.F.R. § 4.25.  Note 2 to Diagnostic 
Code 7801 provides that a deep scar is one associated with 
underlying soft tissue damage.  



The SMRs show that during hospitalization at Walter Reed 
Hospital in February and March 1996 the veteran had an 
excision of a melanoma from the left lower extremity melanoma 
and that a split thickness skin graft from the left thigh was 
applied to the biopsy defect on the left lower leg.  

On VA dermatology examination in May 2002 the scar from 
excision of the melanoma was depressed and there were no 
nodules and the borders of the scar were extremely smooth and 
was uniformly colored.  They were both pale to pink to white 
scars.  There were no other pigmented lesions.  The diagnosis 
was no open lesion, no weeping lesions, and no history of 
significant lesions.  

On VA general medical examination in May 2002 it was noted 
that the scar on the lateral aspect of his left leg was 
depressed but there were no nodules and the edges were smooth 
and uniformly colored.  VAOPT records reflect that in June 
2003 it was noted that site of excision of melanoma of the 
left lower extremity was nicely healed with no associated 
groin lymphadenopathy.  

On VA dermatology examination in July 2003 the veteran's 
claim file was reviewed prior to the examination.  On 
examination the relevant findings were a 124 mm. by 65 mm. 
scar on the lateral aspect of the left leg secondary to 
excision of a melanoma.  There was no problem with the scar 
and no gross disfigurement or limitation.  

On VA dermatology examination in April 2004 the veteran's 
claim file was reviewed prior to the examination.  It was 
reported that the veteran was not under the care of any 
civilian physicians but was treated by VA.  Historically, a 
malignant melanoma was excised from the left lower leg on the 
anterolateral area of the shin to which a skin graft had been 
applied and the donor site for the skin graft was the left 
anterior thigh area.  These areas were well healed and 
without any cellulitis or arterial infections.  With respect 
to symptoms, the veteran reported having a pulling-type of 
sensation at the edges of the scar, together with a sensation 
of itching.  He reported that the sensation of pulling was 
greater in cold weather.  He applied aloe cream as needed to 
the areas to soften the skin, which provided some help but 
caused no side-effects.  On examination there was an 8 1/2 cm 
wide by 19 cm long, left anterior thigh scar that was the 
donor harvesting site.  Where the malignant melanoma was 
excised the affected area was 8 1/2 cm wide by 11 1/2 cm long on 
the anterolateral aspect of the left lower leg, on the shin 
area.  The lateral aspect of the latter area was a little 
more adherent than the rest of the skin, so it was a little 
less mobile.  There was some decrease in normal hair growth 
along these post-surgical areas.  The scars of the upper and 
lower left leg were flush with the surrounding tissue and 
were smooth and the borders were all smooth as well.  There 
was no flakiness, wounds or active lesions in these areas.  
It was indicated that there had been more tissue excised on 
the lateral portion of the scar on the anterolateral aspect 
of the left lower leg, on the shin area.  There was no 
inflammation, edema or keloid formation.  There was some 
slight hypopigmentation or lighter color of the scars but 
there was no dimpling in the area.  There was no limitation 
of function due to the scars.  The area encompassed by these 
scars was 1 percent of the lower extremity and less than 1 
percent of the entire body surface.  The diagnosis was post 
surgical left lower extremity scars secondary to malignant 
melanoma excision.  

Here, the scars of the left thigh and left leg are widely 
separated and must be separately rated.  

The scar of the left thigh is non-adherent, i.e., not 
associated with underlying soft tissue, stable, and 
superficial.  It does not cause any functional impairment and 
does not involve an area of at least 929 square centimeters.  
So a compensable evaluation is not warranted for the donor 
site scar.  

The scar of the left leg, however, is adherent along the 
edges and, so, is associated with underlying soft tissue and 
causes the pulling sensation which the veteran experiences.  
So, it must be evaluated as a deep scar under DC 7801.  While 
the scar does not cause functional impairment, it does 
involve an area of 97.75 square centimeters and thus warrants 
a 20 percent evaluation.  However, because it falls short of 
being 465 square centimeters, it does not warrant the next 
higher rating of 30 percent.  

Because the symptoms of the scar of the left leg have not 
changed and the area of involvement similarly have not 
changed, no staged ratings are applicable in this case.  

IX.  Extraschedular Rating

The veteran also is not shown to warrant consideration for an 
extra-schedular rating for the service-connected disorders at 
issue under the provisions of 38 C.F.R. § 3.321(b)(1).  He 
has not been hospitalized on account of them.  The disorders 
have not caused marked interference with his employment, 
i.e., beyond that contemplated by his assigned rating, or 
otherwise rendered impractical the application of the regular 
schedular standards.  Admittedly, his overall functional 
impairment may hamper his performance in some respects, but 
certainly not to the level that would require extra-schedular 
consideration since those provisions are reserved for very 
special cases of impairment that simply is not shown here.  
Consequently, the Board does not have to remand this case to 
the RO for further consideration of this issue.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  


ORDER

Service connection for a right knee disorder, inclusive of 
arthritis, is denied.  

Initial compensable ratings for dysesthesia of the left foot, 
residuals of a fracture of the left 3rd finger, and arthritis 
of the left great toe are not warranted.  

However, an initial 20 percent rating is granted for 
residuals of the excision of the malignant melanoma, subject 
to applicable laws and regulations governing the payment of 
VA compensation.




REMAND

As already alluded to, during his April 2003 RO hearing, the 
veteran expressed disagreement with the June 2002 denial of 
service connection for residuals of a fracture of his left 
5th finger (see pages 6 and 7 of the transcript).  The Board 
finds that this should be read liberally and interpreted as 
an NOD with respect to this issue.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.201 (2002); see also Gallegos v. Gober, 
14 Vet. App. 50 (2000) (an NOD need only consist of a writing 
which expresses disagreement with an RO decision).  And 
where, as here, a veteran files a NOD and the RO has not 
issued a statement of the case (SOC), the claim must be 
remanded to the RO for issuance of an SOC.  Manlincon v. 
West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. 
App. 398, 408-410 (1995).  The veteran also must be given an 
opportunity to perfect an appeal to the Board concerning this 
claim by submitting a timely substantive appeal (e.g., a VA 
Form 9 or equivalent statement).  38 C.F.R. § 20.200.

Also, during his April 2003 RO hearing the veteran testified 
that he had medical records pertaining to treatment of his 
plantar wart of the left foot and would submit these records 
into evidence at the earliest opportunity (see pages 4 and 11 
of the transcript).  But no such records were ever submitted.

Accordingly, these claims are REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file and ensure 
that all notification and development action 
required by the VCAA and implementing 
VA regulations is completed.  In particular, the 
RO should ensure that the notification 
requirements and development procedures contained 
in 38 U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.



2.  Ask the veteran to provide the names and 
addresses of all VA and private clinical sources 
and approximate dates of treatment, evaluation or 
hospitalization for the service-connected plantar 
warts and the claimed residuals of a fracture of 
the left 5th finger.  Ask that he complete and 
return the appropriate releases (VA Form 21-
4142s) for the medical records of each private 
care provider since military service.  

This should include, but is not limited to, all 
records to which the veteran testified at the 
April 2003 RO hearing concerning treatment for 
plantar warts.

Upon receipt of the appropriate releases, request 
all private treatment records indicated, if any, 
and associate all received with the file.  If any 
request for private treatment records is 
unsuccessful, notify the veteran appropriately.  
38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2003).  

Also request all VA outpatient treatment records 
since May 2003.  

3.  Schedule the veteran for an appropriate VA 
medical examination to assess the severity of his 
service-connected plantar warts of the left foot.  

The claims folder is to be made available to the 
examiner, and the examiner is asked to indicate 
that he or she has reviewed the claims folder.  
All necessary testing should be done, and the 
examiner should review the results of any testing 
prior to completion of the examination report.  

The examiner should determine whether this 
disability of the left foot causes functional 
impairment.  

If no opinion can be rendered, an explanation 
should be set forth.  

The examination report should be completely 
legible.  If an examination form is used to guide 
the examination, the submitted examination report 
must include the questions to which answers are 
provided.  

4.  Also schedule the veteran for an appropriate 
VA medical examination to assess the nature, time 
of onset, and etiology of any residuals of a 
fracture of the left 5th finger.  

The examiner should express an opinion as to the 
nature, time of onset, and etiology of the 
veteran's disability of the left 5th finger, 
if any.  Specifically, the examiner should render 
an opinion as to whether it is at least as likely 
as not that any residuals of a fractured left 5th 
finger that the veteran now has are of service 
origin or whether it is at least as likely as not 
that any arthritis of the left 5th finger 
manifested within one year of discharge from 
either period of service, being respectively 
January 1972 and August 2001.  

If no opinion can be rendered, explain why this 
is not possible.  

It is absolutely imperative that the examiner has 
access to and reviews the claims folder for the 
veteran's pertinent medical history.  All 
necessary testing should be done and the examiner 
should review the results of any testing prior to 
completion of the examination report.  If an 
examination form is used to guide the 
examination, the submitted examination report 
should include the questions to which answers are 
provided.



5.  The RO must issue an SOC addressing the issue 
of entitlement to service connection for 
residuals of a fracture of the left 5th finger, 
containing all applicable laws and regulations.  
The veteran should be advised of the time period 
in which to perfect his appeal.

Also readjudicate the claim for an initial 
compensable rating for plantar warts based on the 
additional evidence obtained.  If this benefit 
remains denied, prepare a supplemental SOC (SSOC) 
and send it to the veteran and his 
representative.  Give them time to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  No inference 
should be drawn regarding the final disposition of the claims 
as a result of this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



